Citation Nr: 0600496	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 25, 1985, 
for the grants of service connection for chronic bronchitis, 
esophageal stricture, hiatal hernia, epiphora with dry eyes, 
and keratitis of the face, neck, forearms, and upper back.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In June 2005 the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  Following that hearing, the veteran submitted 
additional evidence in support of his appeal.  He has, 
however, waived his right to have this evidence considered by 
the RO in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board does not have authority to 
consider evidence in the first instance); 38 C.F.R. § 20.1304 
(2005).  The Board finds, therefore, that it can adjudicate 
the veteran's appeal without remanding the case.


FINDINGS OF FACT

1.  In a June 1947 rating decision the RO denied entitlement 
to service connection for chronic bronchitis.  The veteran 
was notified of that decision and did not appeal, and that 
decision is final.

2.  Following the June 1947 decision, the veteran did not 
again claim entitlement to service connection for chronic 
bronchitis until February 25, 1985.

3.  The veteran initially claimed entitlement to service 
connection for esophageal stricture, hiatal hernia, epiphora 
with dry eyes, and keratitis of the face, neck, forearms, and 
upper back on February 25, 1985.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 25, 1985, 
for the grants of service connection for chronic bronchitis, 
esophageal stricture, hiatal hernia, epiphora with dry eyes, 
and keratitis of the face, neck, forearms, and upper back is 
not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2005).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that failure to comply with the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In addition, a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As discussed below, the veteran is not 
entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that any procedural defect in 
informing the veteran of the evidence needed to substantiate 
his claim, or to assist him in developing that evidence, is 
not prejudicial to his appeal because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  
Relevant Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2005).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

According to the law in effect in 1947, the veteran was given 
a period of one year from the date of notice of a 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and was 
not subject to revision on the same factual basis.  Veterans 
Regulation No.2(a), Pt. II, Par. III, and Department of 
Veterans Affairs Reg. 1008 (effective January 25, 1936 to 
December 31, 1957).  
Factual and Procedural Background

The veteran initially claimed entitlement to VA compensation 
benefits in March 1947 for chronic bronchitis, which he 
claimed to have incurred in March 1946.  At that time he 
submitted a March 1947 medical report showing that he had 
been treated for chronic bronchitis in March 1947 that, by 
history, was incurred while serving in the United States 
Navy.  The evidence then of record included his service 
medical records that showed a chest X-ray was taken in March 
1946, but the reason for the X-ray was not given.  The 
evidence also included the report of examination on 
separation from service in May 1946, which showed no 
respiratory or lung abnormality.  In a June 1947 rating 
decision the RO denied entitlement to service connection for 
chronic bronchitis on the basis that there was no record of 
treatment during service or noted at separation.  The veteran 
was notified of the June 1947 decision and did not appeal, 
and that decision is final.  Veterans Regulation No.2(a), Pt. 
II, Par. III, and Department of Veterans Affairs Reg. 1008 
(effective January 25, 1936 to December 31, 1957).  

Following the June 1947 decision the veteran did not submit 
any claim, either formal or informal, for VA compensation 
benefits until February 25, 1985.  At that time he submitted 
a claim for service connection for a throat and lung 
condition (bronchitis), carcinoma, and psychiatric problems, 
all of which he attributed to his exposure to mustard gas 
while in service.  He also submitted medical evidence showing 
that he had been treated for an esophageal stricture and a 
hiatal hernia.  The RO denied that claim in March 1985 on the 
basis that the evidence did not show that he had a throat or 
lung condition, carcinoma, or psychiatric problems.

The veteran appealed the March 1985 decision, and submitted 
evidence from the service department showing that he had 
participated in chemical weapons testing involving mustard 
gas during his military service.  He presented medical 
evidence showing that, in addition to the esophageal 
stricture, he had been treated for epiphora caused by 
stenosed tear ducts, and in February 1987 he amended his 
claim to include the eye condition.  During a September 1987 
hearing he included a skin condition in his claim for service 
connection.  VA examinations in August 1988 resulted in 
diagnoses of a hiatal hernia; gastritis; chronic obstructive 
pulmonary disease; recurrent hyperkeratosis; and anxiety 
reaction with depression.

In a July 1989 decision the Board denied entitlement to 
service connection for a throat disorder, chronic lung 
disease, a skin disorder, a psychiatric disorder, epiphora, 
and an esophageal stricture on the basis that the disorders 
became manifest many years after service and were not shown 
to be related to an in-service disease or injury, including 
exposure to mustard gas.

The Director of VA's Compensation and Pension Service 
investigated the veteran's case in December 1990, and 
obtained a medical opinion from the Veterans Health 
Administration's Chief Medical Director regarding any 
residuals the veteran may have suffered as a result of the 
mustard gas exposure.  In a February 1991 opinion the Chief 
Medical Director provided the opinion that none of the 
impairments claimed by the veteran were related to mustard 
gas exposure.  In a March 1991 memorandum the Director of the 
Compensation and Pension Service identified six disorders 
shown by medical literature to be related to mustard gas 
exposure, and instructed the RO to provide the veteran a VA 
medical examination in order to determine whether he had any 
of those disabilities.  The Director also stated that 
information had been requested from the National Academy of 
Sciences regarding a relationship between mustard gas 
exposure and the specific disabilities claimed by the 
veteran.

Although a report of the examination is not of record, the 
veteran apparently underwent a VA medical examination in May 
1991.  Based on the results of that examination, in a May 
1991 rating decision the RO granted service connection for 
chronic bronchitis, rated as 30 percent disabling; esophageal 
stricture, rated at 30 percent; hiatal hernia, rated at 
30 percent; epiphora, rated at 20 percent; and keratitis of 
the ears, face, neck, forearms, and upper back, rated at 
10 percent.  The RO also awarded a total disability rating 
based on individual unemployability.  The effective date for 
the grants of service connection and the assigned ratings was 
March 20, 1991, the date of issuance of a directive from the 
Compensation and Pension Service regarding evidentiary 
requirements for claims based on mustard gas exposure.  

In July 1991 the Board vacated its July 1989 decision, and in 
August 1991 the RO awarded an effective date of February 25, 
1985, for the grants of service connection and the assigned 
ratings.
Analysis

In an October 2002 letter to the Secretary the veteran 
asserted that he is entitled to an effective date in 1947 for 
the grants of service connection.  He contends that he is 
entitled to an effective date in 1947 because that is when he 
first submitted a claim for compensation benefits.  He 
subsequently indicated that he is claiming entitlement to an 
effective date of August 31, 1945, based on having submitted 
a claim on that date.  He contends that, although he did not 
submit a claim for VA benefits between March 1947 and 
February 1985, he failed to do so because he was prohibited 
by the service department from discussing his participation 
in the mustard gas tests.  He also claims to have suffered 
the effects of the mustard gas exposure since it occurred.  
He has asserted that at the time his claim was reopened in 
1991 a bill was pending in Congress to award him and other 
participants in the mustard gas tests the sum of $750,000, in 
settlement of any claims they might have against the 
Department of Defense.  Because that sum was not awarded, he 
believes that he is entitled to VA compensation benefits back 
to 1947 (or 1945) in lieu of that settlement.

Regardless of what effects the veteran may have suffered as a 
result of mustard gas exposure in service, VA is prohibited 
from awarding benefits that are not authorized by statute.  
The payment of monetary benefits must be authorized by 
statute, and principles of equity cannot be applied to award 
benefits that are not so authorized.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).

The evidence shows that the veteran did not claim entitlement 
to any compensation benefits until March 1947.  He was not 
separated from service until May 1946, and could not have 
been eligible for VA benefits in August 1945.  In the March 
1947 claim the only disability included was bronchitis.  The 
March 1947 claim was finally denied in June 1947, and 
entitlement to an effective date based on any claim submitted 
prior to June 1947 is precluded as a matter of law; "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim.  The rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened."  Sears v. Principi, 16 
Vet. App. 244, 248 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 
2003).

Following the June 1947 decision the veteran did not again 
claim entitlement to compensation benefits for any disability 
until February 25, 1985.  Evidence developed in conjunction 
with that claim resulted in the determination that his 
disabilities were related to mustard gas exposure in service.  
Although he was exposed to mustard gas in service, and may 
have suffered the effects since then, he did not file a 
viable claim for compensation benefits until February 25, 
1985.  Because the claim that resulted in a grant of service 
connection was not received within a year of his separation 
from service, the date of entitlement is limited to the date 
entitlement arose or the date the claim is filed, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2005) (emphasis added).  
The currently assigned effective date pre-dates VA's 
regulation creating a presumption of service connection for 
certain disabilities of veterans exposed to mustard gas.  See 
38 C.F.R. § 3.316, effective July 31, 1992 (57 Fed. Reg. 
1699-1700, 33875-77).  Therefore an earlier effective date 
may not be assigned on the basis of a change in law.  See 
38 C.F.R. § 3.114.  The Board finds, therefore, that 
entitlement to an effective date prior to February 25, 1985, 
for the grants of service connection for chronic bronchitis, 
esophageal stricture, hiatal hernia, epiphora with dry eyes, 
and keratitis of the face, neck, forearms, and upper back is 
not shown as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
granted in the absence of statutory authority, which requires 
the filing of a claim).





ORDER

The claim of entitlement to an effective date prior to 
February 25, 1985, for the grants of service connection for 
chronic bronchitis, esophageal stricture, hiatal hernia, 
epiphora with dry eyes, and keratitis of the face, neck, 
forearms, and upper back is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


